Citation Nr: 0739275	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-28 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for entitlement to service connection for a 
neck condition and for residuals of a back injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

Information concerning the VCAA was provided to the veteran 
by correspondence dated in August 2004, December 2004, 
October 2005, and March 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims for service connection for a 
cervical spine condition and for residuals of back injury, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  The veteran was also informed of how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for a neck condition and entitlement to service 
connection for residuals of a back injury is warranted.

The veteran contends that he currently suffers from residuals 
of a pre-service thoracic spine injury, including neck pain 
that were aggravated during his period of active service.  

Pre-service private medical records from Orleans County 
Memorial Hospital indicate that the veteran sustained an 
injury after falling from a tree in April 1968.  While an 
initial X-ray suggested compression fractures of the sixth 
vertebra of the dorsal spine, an additional film study 
reflected findings of a normal dorsal spine except for some 
wedge deformity of the sixth and seventh dorsal spine 
vertebrae, apparently a developmental deformity.  In his May 
1968 statement, the veteran's private physician, Dr. H, 
indicated that hospital X-rays showed a compression fracture 
with the loss of about 1/3 of the dorsal height of one of the 
mid-thoracic vertebrae.  The physician further indicated that 
the veteran's complaints as well as his injury were 
consistent with a compression fracture of the mid-dorsal 
vertebrae.

Service treatment records contain a February 1968 pre-
induction examination report that showed the veteran's spine 
was marked as normal.  However, the February 1968 report 
includes a May 1968 notation that an X-ray of the veteran's 
spine showed a wedging of T5, T6, and T7 with no fractures 
but some vertebral body irregularities.  The veteran's 
thoracic spine disability was noted as a congenital and 
developmental deformity.  An additional notation on the 
report indicated that the veteran had no symptoms with full 
range of motion and no tenderness or spasm but discomfort in 
rising in the morning.

A May 1968 service X-ray, conducted at the veteran's 
induction into service and discussed in the February 1968 
examination report, reflected findings of wedging of T5, T6, 
and T7 with no fracture.  Vertebral bodies above and below 
also showed some narrowing and irregularity with some dorsal 
angulation at T7.  The examiner listed an impression of 
congenital and/or developmental.  A January 1969 service 
treatment record noted that the veteran had recurrence or 
persistence of back pain.  Physical examination findings were 
noted as slight scoliosis of the thoracic spine and 
congenital deformity of T6-7 (mistakenly noted by the 
examiner as C6-7 in different part of that treatment note).  
In a May 1970 service separation examination report, the 
examiner indicated that the veteran's spine was normal.  
However, on his May 1970 medical history, the veteran marked 
that he suffered from back trouble.  An examiner noted that 
the veteran had muscle strain and ligament strain after a 
fall before entering service with ant. (anterior) wedging of 
the lumbar area but a negative X-ray.

Post-service private treatment records dated in January and 
February 2001 from Northeast Pain Consultants reflect 
treatment for multilevel back pain/discogenic disease, 
including epidural steroid injections.  A February 2001 MRI 
report noted findings of mild to moderate narrowing at L3-4, 
L4-5, and L5-S1 due to a combination of articular facet 
hypertrophy, lesser ligamentous hypertrophy, and bulging 
disk.  Records from the Social Security Administration (SSA) 
dated in August and September 2001 reflect that the veteran 
receives benefits for primary diagnoses of lumbar 
degenerative disc disease and facetitis.  Additional private 
treatment notes dated from February to September 2001, 
included with the SSA records, show treatment for chronic 
back pain due to multiple level degenerative disc disease of 
the lumbar and possible cervical spine.

In March 2002, the veteran had MRIs of the lumbosacral, 
thoracic, and cervical spine conducted at the VA Medical 
Center (VAMC).  The VA lumbosacral spine MRI report noted 
findings of mild rotation of the lumbar spine convex to the 
right that could be positional or related to scoliosis with a 
conus that terminates at the T12 level.  Additional findings 
of small right-sided foraminal protrusion of the L4-5 disc, 
annular bulges and degeneration at L3-4 and at L5-S1 levels, 
and moderate stenosis of the neural foramina at L5-S1 were 
also listed in the report.  The VA thoracic spine MRI report 
noted that the veteran had a minor wedge-shaped deformity of 
the T7 vertebral body, most likely related to either prior 
trauma or osteopenia.  The examiner listed an impression of 
old wedge-shaped compression deformity of T7.  The VA 
cervical spine MRI report listed an impression of changes of 
cervical spondylosis at C3-C4 and C6-7 levels associated with 
narrowing of the exit neural foramina with no acute cord 
compression seen.

In multiple statements of record dated in March 2003, 
December 2004, April 2006, and June 2006, the veteran's 
private Doctor of Osteopathy (D.O.), J.R., indicated that the 
veteran suffers from degenerative arthritis of at multiple 
levels of his spine including C5-6, C6-7, L3-4, L4-5, and L5-
S1 as well as spinal stenosis at the levels of L3 through L5, 
L4/L5, and L5/S1 due to a combination of articular facet 
hypertrophy, ligamentous hypertrophy, and bulging discs.  The 
physician further noted that the veteran's belief that his 
military service contributed to his current spinal 
disability.  In his December 2004 statement, the physician 
opined that the veteran's military service aggravated his 
pre-service injury and resulted in his present claimed 
disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a).

Finally, intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  See Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition"-that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently-is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  See 38 C.F.R. § 3.159(c).

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VAMC in 
White River Junction, Vermont; however, as the claims file 
only includes records from that facility dated up to April 
2004, any additional records from that facility should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In this case, the question remains as to whether there is a 
medical relationship between any of the veteran's current 
spinal disabilities and service, to include whether the 
veteran's current spinal condition was aggravated during his 
period of service.  Therefore, the RO should schedule the 
veteran for a medical examination to determine whether the 
veteran's pre-existing thoracic spine disability was 
aggravated during active service.  The appellant is hereby 
notified that it is his responsibility to report for any 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for any neck or 
back disabilities since service.  Of 
particular interest are any private 
treatment records from physicians 
identified as Dr. Levy, Dr. Scibetta, and 
Dr. Kleeman as well as any White River 
Junction VAMC outstanding records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's claimed neck 
and back conditions, for the period from 
April 2004 to the present.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his claimed cervical, 
thoracic, and lumbar spine disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Following review of the claims folder, 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any spinal (cervical, 
thoracic, or lumbar) condition was had 
its onset in or was aggravated by the 
veteran's active duty service.  The 
physician should indicate whether the 
veteran's thoracic spine disability is a 
congenital or developmental defect.  The 
physician should also address whether it 
is at least as likely as not that (1) the 
veteran's pre-existing thoracic spine 
disability was aggravated (permanently 
worsened), as the result of active 
service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

